*383MEMORANDUM **
Brijido Mejia-Pimental was convicted under 21 U.S.C. §§ 841, 846, and 18 U.S.C. § 2 and appeals his sentence of 210-months. We have jurisdiction pursuant to 28 U.S.C. § 1291.
Appellant’s motion for permission to file a second supplemental brief is granted. The clerk shall file the brief received on January 24, 2005.
We vacate the sentence and remand for resentencing in light of United States v. Booker, — U.S. -, -, 125 S.Ct. 738, 769, 160 L.Ed.2d 621 (2005) and United States v. Ameline, 400 F.3d 646, No. 02-30326, 2005 WL 350811 (9th Cir.2005).
VACATED and REMANDED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.